Name: Commission Regulation (EC) No 1530/2000 of 13 July 2000 altering, for the 2000/01 marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: marketing;  economic policy;  food technology;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32000R1530Commission Regulation (EC) No 1530/2000 of 13 July 2000 altering, for the 2000/01 marketing year, the adjustment aid and additional aid to the sugar refining industry Official Journal L 175 , 14/07/2000 P. 0068 - 0068Commission Regulation (EC) No 1530/2000of 13 July 2000altering, for the 2000/01 marketing year, the adjustment aid and additional aid to the sugar refining industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), and in particular Article 43(6) thereof,Whereas:(1) Article 43 of Regulation (EC) No 2038/1999 provides that during the 1995/96 to 2000/01 marketing years adjustment aid of EUR 0,10 per 100 kilograms of sugar expressed as white sugar is to be granted as an intervention measure to the Community industry refining imported preferential raw cane sugar. Under those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments.(2) Article 43(4) of Regulation (EC) No 2038/1999 provides that the adjustment aid and the additional aid referred to above shall be altered in respect of a given marketing year in the light of the storage levy fixed for that year and previous adjustments. The storage levy for the 2000/01 marketing year was fixed by Commission Regulation (EC) No 1434/2000(2) at EUR 2 per 100 kilograms of white sugar. That amount is equal to that applicable for the 1999/2000 marketing year. After taking into account previous adjustments, the amount of these aids should consequently be fixed for the 2000/01 marketing year at EUR 2,92 per 100 kilograms of sugar expressed as white sugar.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The amounts of the adjustment aid and the additional aid referred to respectively in Article 43(1) and (3) of Regulation (EC) No 2038/1999 shall be fixed at EUR 2,92 per 100 kilograms of sugar expressed as white sugar for the 2000/01 marketing year.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 161, 1.7.2000, p. 59.